Citation Nr: 9932584	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for tinnitus currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision from the RO.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's tinnitus is the result of acoustic trauma 
incurred in service when on the firing range, and is 
manifested by complaints of constant ringing, particularly in 
the right ear, which the veteran describes as "moderate."
CONCLUSION OF LAW

The criteria for an evaluation of greater than 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 
4.87(a), Diagnostic Code 6260 (1998) & 4.87 Diagnostic Code 
6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim seeking an increased evaluation for the tinnitus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Service connection for tinnitus was 
granted in March 1977 and was assigned a noncompensable 
evaluation, effective in December 1975.  In April 1980, the 
RO awarded a 10 percent evaluation for the disability.  This 
evaluation has been confirmed and continued to the present.

The veteran has appealed the assignment of a 10 percent 
rating for his service-connected tinnitus and contends that a 
higher rating is warranted therefor.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

The current 10 percent evaluation for tinnitus was assigned 
under Diagnostic Code 6260.  This evaluation contemplates 
tinnitus which is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  This is the maximum 
evaluation provided under this code provision.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).

The Board notes that regulations concerning the evaluation of 
diseases of the ear, including tinnitus, were revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25208, 25209, 
25210 (1999).  Although the RO issued a rating decision and 
supplemental statement of the case concerning the issue of an 
increased evaluation for the service-connected tinnitus 
subsequent to this change in regulations, it neither 
evaluated the veteran's hearing impairment under the revised 
regulations, nor did it give the veteran notice of the new 
regulations.  The Board must therefore analyze whether its 
evaluation of the veteran's hearing impairment under the new 
regulations will be unfairly prejudicial to the veteran.  The 
inquiry involves questions of whether or not the veteran 
received sufficient notice of the governing law and 
regulations and, thereby, "sufficient notice of the need to 
address that issue in his or her submissions, arguments, and 
testimony on appeal."  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 3.103 (1999).

The Board finds that the veteran in this case is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his tinnitus.  This is so 
because, concerning the evaluation of tinnitus, the new 
regulations are not substantially different from the old 
regulations, and the veteran was properly provided with 
notice of the regulations used by the RO in the August 1998 
statement of the case.  However, where the regulations 
differ, they benefit the veteran.

Concerning the evaluation of tinnitus, the revised 
regulations effected the following changes.  First, the June 
10, 1999 regulations removed the requirement under Diagnostic 
Code 6260 that tinnitus be persistent as a symptom of head 
injury, concussion or acoustic trauma to warrant a 
compensable evaluation.  The new regulations now require only 
that the tinnitus be recurrent.  Second, the reference to 
Diagnostic Code 8046 has been omitted.  However, Diagnostic 
Code 8046, itself, was not affected by this revision, and has 
neither been removed or revised.  Third, a Note was added to 
Diagnostic Code 6260 indicating that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.  Finally, 38 C.F.R. § 4.85 was 
revised to now require that, in evaluating any (emphasis 
added) claim for impaired hearing, reference must be made to 
38 C.F.R. § 3.350, and a determination must also be made as 
to whether the veteran may be awarded special monthly 
compensation due to deafness or deafness in combination with 
other specified disabilities.

Because the regulations concerning the evaluation of tinnitus 
have not changed in essence and, where changed, have reduced 
the evidentiary requirements to meet the criteria for a 
compensable level of disability or have provided another 
avenue for additional compensation under Diagnostic Code 6260 
and 38 C.F.R. § 4.85, the Board finds that the veteran will 
not be prejudiced by its evaluation of his disability under 
the new regulations.  Moreover, while the new regulations 
include standards identifying new issues, they do not, in the 
present case, include standards that are any more difficult 
than those that existed under the old regulations.  Thus, the 
Board finds that evaluation of the veteran's disability under 
the new regulations does not render him unaware of any issues 
of which he would have required notice in order to submit 
evidence, argument, or testimony.

The Board further notes that, as revised by the new 
regulations, Diagnostic Code 6260 still provides for a 
maximum 10 percent evaluation and as such, evaluation of the 
veteran's symptomatology under this code under either the old 
or the revised criteria would not result in a higher 
evaluation in the present case.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); VAOPGCPREC 11-97 (O.G.C. Prec. 
11-97).  Concerning the applicable regulations as a whole, 
the Board finds that neither the old nor the new rating 
criteria are more favorable the veteran.  The veteran does 
not meet the criteria for a higher disability evaluation 
under either criteria.  

A higher evaluation may be granted, in certain circumstances, 
if tinnitus is associated with other disabilities.  However, 
there is no evidence of associated labyrinthitis (38 C.F.R. § 
4.87a, Diagnostic Code 6204 (1998)) or Meniere's syndrome (38 
C.F.R. § 4.87, Diagnostic Code 6205 (1999)) such that would 
warrant an increased evaluation.  Rather, the May 1998 VA 
examination report reflects complaints of constant tinnitus, 
which the veteran described as "moderate," slight 
progression in hearing loss, and headaches but no difficulty 
sleeping.  He stated he had been prescribed a hearing aid, 
which helped his hearing but did not suppress the tinnitus.  
He reported no other complaints.  The examiner observed 
normal tympanogram for the left ear and a deep tympanogram 
for the right.  Ipsilateral and contralateral reflexes were 
present and normal, without decay, in the left ear.  Acoustic 
reflexes in the right ear were considered unreliable due to 
excessive artifact.  The report shows findings of asymmetric 
sensorineural loss, greater in the right.  Results of private 
evaluation, dated in February-March 1999 are also of record 
and show findings of normal ears and external canals, good 
mobility of tympanic membranes, and normal nose, oral cavity, 
and neck.  The examiner recorded an impression of tinnitus 
secondary to high frequency hearing loss, secondary to 
acoustic trauma. 

The Board notes that the veteran claimed service connection 
for headaches, insomnia, and depression, as secondary to his 
service-connected tinnitus.  This claim was denied by the RO 
in a July 1999 rating decision.  The veteran has not yet 
filed a notice of disagreement in response to this decision.  
As these claims have been denied, and are not presently 
before the Board, the Board cannot consider these symptoms in 
evaluating the veteran's service-connected tinnitus.
After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent for tinnitus 
are not met under Diagnostic Codes 6260 (1998 & 1999), 6204 
(1998), and 6205 (1999).  Specifically, a rating greater than 
10 percent is not provided under Diagnostic Code 6260.  
Concerning Diagnostic Codes 6204 and 6205, the medical 
evidence does not show, and the veteran has not contended, 
that he has been diagnosed with either labyrinthitis or 
Meniere's syndrome.

Additional compensable evaluations are afforded for symptoms 
of tinnitus associated with chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (38 C.F.R. § 4.87, Diagnostic 
Code 6200 (1999)), and under Diagnostic Code 8046 for purely 
subjective complaints of, inter alia, tinnitus that is a 
symptom of cerebral arteriosclerosis, or for subjective 
complaints of, inter alia, tinnitus where a proper diagnosis 
of multi-infarct dementia with cerebral arteriosclerosis has 
been made (38 C.F.R. § 4.124a, Diagnostic Code 8046 (1998 & 
1999)).  However, recent medical findings, described fully, 
above, are devoid of any complaints of or treatment for, or 
findings or diagnoses of the required manifestations.  There 
are therefore no disabilities which may be evaluated under 
these diagnostic codes.

Finally, as noted above, the revised regulations require 
consideration as to whether or not special monthly 
compensation may be granted under 38 C.F.R. § 3.350.  The 
Board notes that in order to warrant special monthly 
compensation, the veteran must exhibit deafness of both ears, 
the absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech 
under 38 C.F.R. § 3.350(a) (1999); bilateral deafness rated 
at 60 percent or more disabling (with hearing loss in at 
least one ear being service-connected) in combination with 
service-connected bilateral visual acuity of 5/200 or less, 
or service connected total deafness in one ear or bilateral 
deafness rated at 40 percent or more disabling (with hearing 
loss in at least one ear being service-connected) in 
combination with service connected blindness in both eyes, or 
absolute deafness combined with the loss of use of two 
extremities under 38 C.F.R. § 3.350(e) (1999); loss of eyes 
or blindness combined with deafness and/or loss of the use of 
a hand or foot, or blindness in both eyes with bilateral 
deafness rated at no less than 30 percent (with hearing loss 
in at least one ear being service-connected) under 38 C.F.R. 
§ 3.350(f) (1999).

The medical evidence, however, does not establish that the 
required manifestations for special monthly compensation 
under 38 C.F.R. § 3.350 (1999) are present.  First, while the 
medical evidence demonstrates that veteran exhibits hearing 
loss, he has not been found to be deaf in either ear.  
Rather, the May 1998 VA examination report evidences hearing 
with borderline normal to mild sensorineural loss in the 
right ear at 500 to 4000 Hz and hearing within normal limits 
in the left ear.  Speech discrimination was noted to be 
excellent, bilaterally.  The examiner diagnosed asymmetric 
hearing loss, greater in the right ear.  Private medical 
records, dated February-March 1999, show the veteran has 
hearing sensitivity essentially within normal limits in the 
left ear and mild to moderate sensorineural hearing loss in 
the right ear with speech discrimination scores of 100 
percent bilaterally.  The Board notes that the veteran is 
service-connected for bilateral hearing loss, for which he 
receives a noncompensable evaluation.  He has not contended, 
nor does the medical evidence establish, that he is unable to 
communicate by speech, is blind, or has lost the use of any 
extremities-nor that he is service connected for any such 
conditions.

After consideration of the evidence, the Board finds that the 
criteria for additional compensable evaluations for symptoms 
of tinnitus are not met under Diagnostic Codes 6200 (1999) 
and 8046 (1998 & 1999).  In addition, the Board finds that 
the criteria for special monthly compensation under 38 C.F.R. 
§ 3.350 (1999) are not met.  Specifically, the medical 
evidence does not show, and the veteran has not contended, 
that he has been diagnosed with chronic suppurative otitis 
media, mastoiditis, or cholesteatoma.  Nor does the medical 
evidence reflect that he has been diagnosed with cerebral 
arteriosclerosis or multi-infarct dementia with cerebral 
arteriosclerosis.  Finally, the medical evidence does not 
establish that the veteran has deafness or deafness in 
combination with other specified disabilities.

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  While a higher rating is not 
available for tinnitus, higher and separate, compensable, 
ratings are available for tinnitus associated with other 
conditions, as discussed above, as well as for hearing 
impairment.  In addition, special monthly compensation is 
available for deafness or deafness in combination with other 
specified disabilities.  However, the medical evidence 
reflects that the required manifestations are not present in 
this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
tinnitus.  Concerning the interference of the veteran's 
tinnitus with his employment, the claims file does reveal 
that the veteran has averred that his tinnitus interferes 
with his ability to communicate with, listen to, and counsel 
persons, as required in his job.  However, the record before 
the Board is bereft of any objective evidence of this (e.g., 
job performance reviews reflecting this impairment, special 
profiles to account for his impairment in his job), or of any 
other evidence that the veteran's tinnitus markedly 
interferes with his employment.  Thus, the Board cannot find 
that the impairment resulting from the service-connected 
tinnitus, alone, interferes markedly with his employment.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected tinnitus 
is adequately compensated by the 10 percent schedular 
evaluation under Diagnostic Code 6260-under both the old and 
new criteria.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.



ORDER

An increased rating above 10 percent for tinnitus is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

